Citation Nr: 1128663	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased initial disability rating for right foot status post-bunionectomy, currently evaluated as zero percent (noncompensably) disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 2003 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, granted service connection for right foot status post-bunionectomy with a zero percent (noncompensable) rating effective May 21, 2006, the day following the Veteran's separation from active duty service.  The case has since been transferred to the VA RO in Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran underwent a bunionectomy on his right foot in service that involved resection of the metatarsal head.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service connected right foot status post-bunionectomy disability is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for right foot status post-bunionectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).

2.  The criteria for referral of the Veteran's right foot status post-bunionectomy on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.
      
      a)	Standard of Review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



      b)  	Notice

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA must notify the veteran and the veteran's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  As part of the notice, VA must also specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.

In the present case, correspondence dated January 2007 satisfied the duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In that same correspondence, the RO additionally notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.
      
      c)  	Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which include two VA examinations, one dated April 2007 and the other dated November 2009, and VA treatment records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the reports of the VA examiners indicate that the examiners did not review the Veteran's claims file before conducting an evaluation.  The examiners, however, discussed the Veteran's relevant past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the medical history provided to the examiners is similar to the information contained in the Veteran's claims file.  Thus, the Board concludes that the examiners were apprised of the relevant medical history of the Veteran.  As such, the Board concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's right foot disability in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

In his October 2007 substantive appeal, the Veteran requested a local hearing.  A local hearing was scheduled for February 25, 2008.  The Veteran failed to appear for that hearing.  A postponement was neither requested nor granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be re-scheduled.  Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704 (2010).

Thus, the duties to notify and assist have been met.


Schedular Analysis of Right Foot Status Post-Bunionectomy

The Veteran contends that his service connected right foot status post-bunionectomy is more severely disabling than the current zero percent (noncompensable) evaluation.

VA determines disability evaluations by applying a schedule of ratings, which represents for each disability an average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In an appeal of an initial rating, consideration must be given to "staged" ratings, that is, disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will thus consider entitlement to staged ratings in this case.

The Veteran's right foot status post-bunionectomy is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 5299-5280.  Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but that are instead rated by analogy to similar disabilities under the 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  In this regard, hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).  Here, the Veteran's service connected right foot status post-bunionectomy disability is rated as analogous to unilateral hallux valgus.  See 38 C.F.R. § 4.20 (2010).  As will be discussed in further detail below, the Veteran's service connected disability is most appropriately rated under Diagnostic Code 5280 because the Veteran's disability is related to hallux valgus and an associated corrective surgery.

Under Diagnostic Code 5280, a 10 percent rating is warranted for severe unilateral hallux valgus, if such condition is equivalent to an amputation of the great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).  A 10 percent evaluation is also assigned for post-operative residuals of hallux valgus where there is a resection of the metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).  A higher rating than 10 percent is not available under this Diagnostic Code. 

A review of the Veteran's service treatment records indicates that the Veteran underwent a bunionectomy on his right foot in February 2006.  The operation report for this procedure indicates the following: "[a] bony eminence was noted along the medial aspect of the 1st metatarsal head.  This was resected with an osteotome and mallet and was made smooth with a bur[r]."  The operation report, therefore, indicates that the Veteran underwent an operation to treat his hallux valgus, and this operation involved a resection of the first metatarsal head.  A 10 percent evaluation of these post-operative residuals of the Veteran's right foot bunionectomy is therefore appropriate under Diagnostic Code 5280.  This is the maximum available rating under this Diagnostic Code.

The Board will next discuss the remaining pertinent medical evidence of record to determine whether a higher rating is available to the Veteran under any other Diagnostic Code.  The Veteran received a VA general examination in April 2007.  Upon examination of the right foot, the examiner noted a callus under the Veteran's incision for bunion correction.  This skin incision associated with this procedure was well-healed and non-tender.  No evidence of flatfoot was noted.  No other significant physical findings were noted.

The Veteran underwent an additional VA examination in November 2009.  The examiner noted that the Veteran underwent no further surgeries following his 2006 bunionectomy.  The Veteran complained of persistent morning stiffness and of constant, sharp, localized pain in the surgical area, and rated the severity of the pain as "7/10".  The examiner found no swelling, heat, redness, fatigability or lack of endurance.  The Veteran denied any flare-ups, with no change in the pain when jumping, in cold weather, or running.  The Veteran did not wear any braces, canes, or corrective shoes, and he treated the condition with Motrin.  The Veteran reported having an ability to stand for 30 to 45 minutes and reported an ability to walk at least one-half mile.  He reported no history of neoplasms.

Upon examination, the examiner found that the Veteran had normal, full weight bearing arches bilaterally.  The examiner noted an abnormal range of motion of the toes, but no pain with motion.  There was no valgus hallux of the feet, and no bunion formation at the first metatarsalphalangeal (MTP) joint.  With palpation, there was mild tenderness of the proximal and medial space of the first MTP joint of the right foot, but no pain with manipulation of the foot.  Pulses were easily palpated and symmetrical.  There was normal peripheral refill of the nail beds.  There were no calluses along the plantar surface at the first MTP joint, along the heels, or lateral foot.  There were no skin or vascular changes.  The examiner noted no hammertoes, claw foot, or other deformities.  The Achilles tendon was in normal alignment, and there was no valgus or varus angulation of the os calcis in relationship to the long axis of the tibia or fibula.  There was no forefoot or midfoot malalignment.  There was no redness, swelling, edema, heat, instability or deformity, either visual or palpated.  There was no evidence of uneven or abnormal weight bearing.  There was no functional limitation noted with standing or walking.  There was no ankle pronation noted.  The examiner noted a superficial elliptical scar on the right foot, measuring 4 1/2 inches across the anterior portion of the first MTP.  The scar had no adherence to the underlying tissue and did not impede motion of the joint.  The examiner noted that the largest limiting factor for the Veteran was his subjective account of pain.  Range of motion testing revealed a decreased range of motion in the first MTP of 25 degrees of extension and 25 degrees of flexion.  

The examiner's diagnosis was post-bunionectomy with marked decrease range of motion of the first MTP joint with moderate impact on daily living activity.  The scar formation had no impact on the Veteran's daily living activity.  A right ganglion cyst on palpation of the medial margin of the first MTP joint was more likely than not a result of surgery of the bunion in the joint, and had a mild impact on the Veteran's daily living activity.

The Board has considered whether a compensable evaluation is available under other diagnostic codes pertaining to the foot and toe.  On review, the Board finds no evidence of flatfoot, claw foot, malunion or nonunion of tarsal or metatarsal bones, or a moderately severe or severe foot injury.  Thus, Diagnostic Codes 5276, 5278, 5283, and 5284 are not for application.  As such, an initial rating in excess of 10 percent is not appropriate for the Veteran's service-connected bunionectomy residuals. 

The Board further finds that, since the effective date of service connection, there have been no distinct periods of time during which the Veteran's disability was more than 10 percent disabling.  He is accordingly not entitled to receive a "staged" rating.  See Fenderson, supra.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  The record does not indicate that the Veteran has required frequent hospitalizations for his disability, nor does it indicate that the manifestation of his disability is otherwise in excess of that which is contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

Rice Consideration

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran's November 2009 VA examiner concluded that the Veteran's disability would have only a "moderate" functional impact on the Veteran's daily activities.  The Veteran has not argued, and the record does not reflect, that his service-connected disability renders him totally unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

An initial disability rating of 10 percent, but no greater, for status post-bunionectomy, right foot, is granted subject to the regulations governing the award of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


